DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the Preliminary Amendment filed on 11/22/2021. 
Claims 22-28 are new. 
Claims 1, 9, and 20 are currently amended. 
Claims 1-28 are currently pending and examined below. 

Claim Objections
Claim 4 is objected to because of the following informalities: Claim 4 recites the limitation “havingthe”. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: Claim 5 recites the limitation “anonline”. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: Claim 6 recites the limitation “thatwebsite”. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: Claim 9 recites the limitation “theconversion”. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: Claim 12 recites the limitation “ormenus”. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: Claim 14 recites the limitation “ormore”. Appropriate correction is required.
Claim 15 is objected to because of the following informalities: Claim 15 recites the limitation “forpayloads”. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: Claim 16 recites the limitation “includesreordering”. Appropriate correction is required.
Claim 17 is objected to because of the following informalities: Claim 17 recites the limitation “anda”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 22-28 are directed towards method claims that depend from system claim 20. Therefore, claims 22-28 fail to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. The Examiner suggests amending to make claims 22-28 into system claims to overcome the rejection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
18.	Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,120,482 B2. Although the claims at issue the instant application is anticipated by the patent. The limitations of the instant application are broader than the limitations of the patent. Therefore, the limitations of the patent are in essence a “species” of the generic invention of the instant application. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  

Prior Art
19.	The Examiner notes that after an exhaustive search on the claims as currently amended, the claims currently overcome prior art. The closest prior art found to date are the following:
Wexler et al. (US Patent No. 8,700,630 B2) discloses the concept of generating pages that include one or more interactive advertising modules that permit users to interact with interactive advertisements to purchase services or products related to a search query. 
Bhatia et al. (US Patent No. 8,631,473 B2) discloses the concept of interactive ads that have an immediate purchase option. Bhatia also disclose the concept of assigning a weighing score to user interactions. 
Walker et al. (US 2018/0218389 A1) discloses the concept of collecting and applying visibility statistics in online advertising. 
d.	Coomer et al. (US 2008/0004960 A1) discloses the concept of interactive thumbnails that provide users with additional media content. 
e.	Jain (US 2007/0050252 A1) discloses the concept of conveying additional advertising content via a preview pane for an ad space. 
	The claims are also patent-eligible under 35 U.S.C. § 101 because viewing the limitations as an ordered combination, the claim applies or use the judicial exception in some other meaningful way beyond generally linking the use of the abstract idea to a particular 

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681